Title: To George Washington from Thomas Addenbrooke, 26 July 1773
From: Addenbrooke, Thomas
To: Washington, George



at Coalbrookedale near Shiffnal Shropshire England 26 July 1773
Sir

In December 1771 I took the liberty to write to you requesting the Favour of you to Enquire After An Estate in Virginia that I had a right to not being favour’d with your Answer makes Me imagine my letter Miscarried.
by some papers in my Custody I find my Great Grandfather (by my mothers side) Walter Broadhurst left a Widdow who married Mr John Washington of Westmoreland County I suppose an Ancestor of yours by which I have the Honour of being related to you—My Grandfather came to England very young

left a Brother whose name was Gerrard Broadhurst, at Virginia who died after a Short illness at the House of Mr Lawrence Washington in Christmas 1677 and left all his real and personal Estates to My Grandfathers Children of whom I am the Only desendant, his plantations were situated at Nemanie in the County of Westmoreland, he left Mr Nicholas Spencer and Mr Washington Trustees for My Grandfathers Children, upon the Death of My Grandfather My Mother and her sisters sent one Penson to manage the plantation and very imprudently trusted him with their papers Penson made remittances for some time but for a great many years past took no Notice of them but possessed himself of the Estate and as I am informd his son now enjoys it—I shall think myself greatly obliged if you will favour me with a line, if you think the Estate is recoverable or not, what may be the Value, and if It woud Answer for me to come over, I am told that According to your Laws No time takes away my right. I hope you will excuse the Freedom I take in giveing you this trouble but presumeing you are a relation Occasiond me takeing this freedom, and hope you will favour me with an Answer as Soon as Convenient Directed to Sir Your Very Humble Servt to Comd

Thos Addenbrooke

